Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


No. 22-BG-150

IN RE JOSEPH R. COSTELLO                               2022 DDN 10

A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 465007


BEFORE: Easterly and AliKhan, Associate Judges, and Thompson, Senior Judge.


                                    ORDER
                               (FILED— April 7, 2022)

       On consideration of Disciplinary Counsel’s Report regarding petitioner’s
petition for reinstatement, wherein Disciplinary Counsel informs the court that Mr.
Costello has demonstrated that he is fit to resume the practice of law, and it appearing
that petitioner is eligible to file the petition for reinstatement, see In re Costello, 233
A.3d 29 (D.C. 2020), it is

      ORDERED that petitioner’s petition for reinstatement is granted. It is

       FURTHER ORDERED that Joseph R. Costello is hereby reinstated to the Bar
of the District of Columbia.


                                    PER CURIAM